UNITED STA TES BANKRUPTCY coURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - , Chapter 11
 In re:

 GREYLOCK CA PITAL ASSOCIATES,
                                                   Case No.   21-22063 (RDD)
 LLC,
                                                    AFFIDAVIT OF SER VICE
                                  Debtor.

 STATE OF NEW YORK                        )
                                          ) ss.:
 COUNTY OF KINGS                          )

 LEAH KHALIL, being duly sworn, deposes and says:

 On February 9, 2021, I served the following papers on those person listed on the annexed Service
 List, lll by first class mai\, by depositing said papers, in a first class, postpaid,properly addres~
 wrapper, in a post office or official depository under the exclusive care and custody of the United
 States Postal Service within the State of New York, and [2] by emailing a copy of said papers to
 the addresses indicated in the Service List:

  •   Declaration of David Steltzer (ECF Doc. #2)
  •   Motion for Interim and Final Orders Authorizing Continued Use of Prepetition Bank Accounts
      and Extending Ttme to Comply with Bankruptcy Code Section 345(b) (ECF Doc. #6)
  • Motion for Interim and Final Orders (i) Authorizing Continuation of Health Reimbursement
       Arrangement Program and Payment of Related Prepetition O bligations and (ii) Authori zing
       Banks to Honor and Process Check and Electronic Transfer Requests Related lhereto (ECF
       Doc. #7)
   • Interim Order Authorizing Continued Use of Prepetition Bank Accounts and Extending lime
       to Comply with Bankruptcy Code Section 345(b) (ECF Doc. #1 &)
    • Interim Order (i) Authorizing Continuation of Health Reimbursement Arrangement Program
        and Payment of Related Prepetition Obligations and (ii) Authorizing Banks to Honor and
        Process Check and Electronic Transfer Requests Related Thereto (ECF Doc. #20)
     • Notice of Final Hearing on First Day Motions (ECF Doc. #22)




                                                                        -
                                                                Leah Khalil

      Sworn to before me this
                                         IO-ri..
                                             day
      of February, 202\



          WkSU·L     JFFFREV CHUBA!(
           Notary Publ,r, Sat& of New Yoitc
                     No,. 02CH64o~ctq4
      ,ftp(.).J1,t,f,<>r1 1~
                  Wr stctie,. ter County
        " " ' ~' U?r1ts fel.,/ua,y 10, 2024
                                                                SFR\ 'l('F I .IST



Ch:1rlcs E. Boulbol l'.C.                                                F I L' ( ':1stk l11 ll'~r:1tio n
26 Broadway. l : 1" Fluor                                                100 ll ii;.lt St rn·t, l(, 1" 1:1oor
New Y ork, N Y 1000-+                                                                 02 11()
                                                                         Ho sl l Hl. 1\1.'\

r t1:1LJ u1 llh!!.:..\'.0..1.ll                                          Shnro11 K :mh1 ~"-a 111t\!..!..~~L·!.,Y1.11.11

Eze Castk Sntiw,m· l.LC                                                  Indu:-. Va lk\ Pa rtm·rs (\)rpnration
12 Fa ms,, 11rth Strcel. 6 111 Flnnr                                     I J SO Brnadway. Suite t10 I
Boston. M 022 10                                                         N ew Y orL N Y I 00 I X
Chri st ian Loura ,.'ll'lll'.t o Ol'M~li~1..!.!ll                        Sonia Alt u,ia ~1.!.il1.~1l1.!_~11 iu_,.i.!.!

John Maguire                                                             LTS Mana g,cn11.:n1
40 Cl'. ntra l P:.irk South, Apt. 7F                                     IOI I Avc11: 1e o !' till' Amcricas, 4 1" Floor
  ewYork. Y 10019                                                        NL'\\' Y1lrk. NY 100 18
John Maguire magu1H..':\a rn:--11.1.·0111                                Dav id James         Jjt\   idl!Dl~)\e\\·@!1~ic:.ill!.l

NYC Department of Finance                                                Pa xstune Capita I Euwpc LLP
59 l\foidcn La ne. 1911, Fluur                                           XO-~:; Long Lane
New York. NY I oo.:rn                                                    Loudo11 l:C I A 9 ET
Bernadene 13r1.·nnan bbn.·1man,u la\\' n, l'.\!,ll\                      Un it ed Kingdom
                                                                         Kaspe r I Ianson h:1sp1.'.r. h:tn:o.c1li,1 p;i \.:-tune.com

PriceWa!L·rhouscCoopcrs L LP                                             Hudson Fiber Network
P.O . Box 724 7-~00 I                                                    I 2 North Stale Route 17, Suite 120
Phi ladelphia, P /\. 19 170                                              Para mus. NJ 0 7(,52
Scott Watson-Brown sc~)ll.\vah1>11-bff'\\'t1td J)\\·c .co11              El ias Ghat1as L'!.!.llalla~ 1u cx tcnct~vstem1-,.com
Jason M . Baker ja.;t111.11LlHkcrrd p,\ L .l·u111           0




Thomson Reute rs                                                         Inrcracrivi.:: Com muni cations Concepts
6 10 Oppc rm,m Drive, D6- l 2                                            51 9 Eigh th Avenue. 4 111 Floor
blgan. MN 55 I 23                                                        New York.NY 10018
Michelle McClean
m1c helk.mcckan a thLltn:sirnrcult'r~.com

JP 1cHal e Pest Management                                               Penguin Air Conditioning Corp .
2-l I Blcaklcv Avenue                                                    5 Pe nn Plaza. l 6111 Floor
Buchanan, NY I05 I I                                                     New York, NY I000 I

PL·rfcct Building Mai ntenance                                           BcncFkx, Inc.
405 Lexington Avenue                                                     77 Brant AvcmJC. H206
~cv. York, NY 10 174                                                     Clark, NJ 07066

Office        or the United States Trustee                               Huebscher Consult ing
20 I Varick -.;trcct. Room I 006                                         630 Third t\ ve nue. 2 1' 1 Floor
 ~e\l. Ynrk . !\Y 10014                                                  New York. NY I00 17
 /\tt11. R1chmd Mm 1i~~e)                                                /\1111: Eric M. Hucbsd1cr
 l._u_.J.i_t d.. lll.!.!LI !.~' ": '1 !.! ~(11iJ.l.:.' i,                ~lJ.l ll'l'.~C ltL'JiiJ1u,· l1':'. , li,·1 ..·1,n~~1]t1 11~~1~11
